Citation Nr: 0928562	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-06 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to special monthly compensation (SMC) on account 
of the need for aid and attendance of another, or being 
housebound. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to 
September 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Providence, 
Rhode Island, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran's appeal was previously before the Board in 
January 2009 when it was remanded for additional development.  
It has now been returned to the Board for further 
consideration.  In view of the grant of aid and attendance 
herein, the claim for housebound benefits is moot as the 
greater benefit is awarded.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran, apparently as a result of his service connected 
disabilities, requires the daily personal health care 
services of a skilled provider to assist him in dressing and 
undressing, bathing and grooming, in preparation of meals, 
and to protect him from the dangers incident to his daily 
environment.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for SMC based on the need for regular aid and 
attendance of another person have been met.  38 C.F.R. §§ 
1114, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 
3.352 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim. 

The Veteran contends that he requires aid and attendance as a 
result of his service connected disabilities.  He argues that 
his service connected hearing loss is productive of balance 
problems, which makes it dangerous for him to perform many of 
his activities of daily living such as walking unaided, 
dressing, using the toilet, and preparing his meals. 

SMC is payable to a veteran who by reason of service 
connected disability is permanently bedridden, blind in both 
eyes, or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran's service connected disabilities are bilateral 
hearing loss, currently evaluated as 60 percent disabling, 
and a corneal scar of the right eye, evaluated as zero 
percent disabling.  The veteran's combined evaluation is 60 
percent.  However, he is also in receipt of a total rating 
based on individual unemployability.

The evidence includes a June 2004 opinion from a VA examiner 
who stated that the Veteran's loss of hearing and vision 
affected his emotional stability.  

VA treatment records dated August 2004 show that the Veteran 
presented at the emergency room with complaints of dizziness.  
He said that this occurred upon sitting or standing.  The 
Veteran was treated and released.  The examiners did not 
specify the cause of the dizziness.  

In a February 2005 VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance.  The doctor stated that the Veteran suffered from 
memory loss and blindness from glaucoma.  He required 
supervision at all times and care for meal preparation, 
medication management, and self care activities.  He was 
beginning to have poor balance with dizziness due to weakness 
in the lower extremities and the effects of medication.  He 
could walk with a cane but used a wheelchair for longer 
periods outside of the home.  He was able to leave the home 
for medical appointments, the barber shop and religious 
services, but he could not leave on his own, required 
supervision, and was prohibited him from other outings by 
poor endurance.  The diagnoses included glaucoma, cognitive 
disorder, anemia, osteoarthritis, hearing problems, atrial 
fibrillation, and benign prostatic hypertrophy.  The doctor 
certified that the Veteran required the daily personal health 
care service of a skilled provider without which he would 
require hospital, nursing home, or other institutional care.  
The form was signed by D.B., M.D., a VA physician. 

In an undated VA Form 21-2680, it was noted that the Veteran 
had poor to fair grooming, and he was fearful of showering on 
his own due to balance issues.  He was unable to stand or 
lean on his own.  His toileting was also affected.  The 
report added that the Veteran had long standing issues with 
dizziness as a result of his service connected hearing loss, 
and that he required supervision and guarding to prevent a 
fall.  He had recently fallen at a VA medical center due to 
his loss of balance.  The Veteran could leave home only for 
medical appointments.  He could walk if he did so with a 
person to stay beside him.  The only diagnosis listed was 
bilateral hearing loss.  The doctor indicated that the 
Veteran required the daily personal health care service of a 
skilled provider without which he would require hospital, 
nursing home, or other institutional care.  The signature of 
the examining physician is not legible, although the VA 
medical facility was identified as Providence. 

In an August 2005 VA Form 21-2680, the information contained 
in the undated VA Form 21-2680 was repeated.  This form was 
again signed by Dr. D.B.  

In an April 2006 letter, Dr. D.B. stated that she had 
reviewed the Veteran's records, and noted that a May 2004 
audiology examination had found that the Veteran had severe 
complications from his service connected hearing loss and 
conditions.  The Veteran was noted to be at high risk for 
injury due to altered balance, and he needed assistance and 
supervision with his activities of daily living.  The Veteran 
was also unable to travel, and the doctor stated that after 
consulting with the audiology department and the fee basis 
department, any additional audiology evaluations should be 
done on a fee basis.  The Veteran was noted to be authorized 
for such a fee basis evaluation.  

The Veteran was afforded a VA examination of the nose, sinus, 
larynx and pharynx in November 2006.  The examiner noted that 
he had been asked to review the claims folder and to provide 
an opinion as to whether or not the Veteran's dizziness was 
related to his hearing loss.  The opinion of Dr. D.B. which 
related the dizziness to hearing loss was noted.  A private 
hearing examination was also reviewed.  On examination, the 
Veteran complained of spinning dizziness lasting for a 
minute.  The Veteran was noted to be legally blind and to be 
deaf without his hearing aids.  On examination, the Dix-
Hallpike maneuver was positive bilaterally for posterior 
semi-circular canal lithiasis.  No spontaneous or gaze-
induced nystagmus was present behind Fresnel lenses.  The 
Veteran was not ambulatory and tests of balance could not be 
done.  He had bilateral benign paroxysmal positional vertigo.  
This peripheral vestibular condition was not related to a 
service connected mixed hearing loss.  The examiner stated 
that he could only speculate as to whether the Veteran also 
has a chronic vestibular dysfunction that was contributed to 
or related to his long-standing severe to profound mixed 
hearing loss.  He added that special vestibular testing would 
be required to reach this conclusion, which was not available 
at that time.  

VA treatment records dated December 2006 include a diagnosis 
of hearing loss and loss of balance secondary to hearing 
loss.  

VA treatment records dated from 2007 to the present show that 
the Veteran continues to be followed for his many 
disabilities.  September 2008 records note that he needs 
assistance for bathing and dressing.  He had been in a 
wheelchair for five years but could walk with assistance.  He 
was incontinent at times and needed assistance.  The Veteran 
could feed himself but needed assistance with transfers.  

After review of the record, the Board finds that the criteria 
for entitlement to SMC based on the need for regular aid and 
attendance have been met.  The evidence clearly shows that 
the veteran needs assistance in dressing, bathing, toileting, 
and in keeping himself clean and presentable.  He is unable 
to protect himself from the hazards or dangers incident to 
his daily environment due to his extremely limited mobility 
and his high risk of falls.  The VA examiner has certified 
that the veteran requires daily personal health care service, 
and follow up reports agree.  

The essential question that must be addressed is whether or 
not the veteran's need for aid and attendance is the result 
of his service connected disabilities.  The evidence shows 
that the veteran has some very serious nonservice connected 
disabilities that affect his mobility and result in legal 
blindness.  These are important factors in the veteran's need 
for aid and attendance.  However, the evidence further shows 
that the Veteran's dizziness and balance problems also 
contribute greatly to his inability to care for himself, and 
Dr. D.B. has indicated that these symptoms alone are 
sufficient result in a need for aid and attendance.  
Therefore, the question becomes whether or not the Veteran's 
dizziness and balance problems are related to his service 
connected hearing loss.  

After consideration of the evidence, the Board finds that it 
is as likely as not that the Veteran's dizziness and balance 
problems are related to his service connected hearing loss.  
The Board notes that the Veteran was not willing to be 
scheduled for the VA examination sought by the January 2009 
remand.  His caretaker argued that it was very difficult to 
leave the home and that he would not be able to wait for 
longer than half an hour in the waiting room, so they 
declined to participate in an examination.  This is 
consistent with the April 2006 letter from his VA doctor, 
which said that any further examinations should be at or near 
the Veteran's home on a fee basis.  That examination was not 
conducted.

The Board must then make a determination based on the 
evidence of record.  This evidence includes the opinions of 
Dr. D.B., and the report of the November 2006 VA examiner.  
Dr. D.B. has repeatedly opined that the Veteran's dizziness 
and balance problems are related to his service connected 
hearing loss.  In contrast, the November 2006 examiner said 
that without specialized testing, it would be purely 
speculative to relate the dizziness to hearing loss.  
However, there is no medical opinion that clearly states that 
the Veteran's dizziness and balance problems are not related 
to the service connected hearing loss.  This leaves the Board 
with the positive opinions of Dr. D.B.  In the absence of any 
negative opinions, the Board finds that the Veteran's 
dizziness and balance problems are related to his service 
connected hearing loss.  

It is also noted that on examinations in 1967 and 1972 he 
complained of hearing loss and dizziness.  This provides some 
additional evidence that the balance problems are potentially 
related to his hearing impairment.  Moreover, there are 
incidental findings in other more recent VA outpatient 
records that he has hearing loss and balance problems 
secondary to the hearing loss.  There are other notations 
that he needs aid and attendance due to service connected 
disability.  As noted there are no pertinent opinions to the 
contrary.

Therefore, when all benefit of the doubt is resolved in the 
veteran's favor, the Board finds that it is the veteran's 
service connected disabilities which result in need for aid 
and attendance.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is granted.

____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


